PER CURIAM.
By this appeal the appellant, plaintiff in the trial court, seeks review of an adverse summary final judgment. His complaint sounded in three counts, to wit: (1) Conversion by the appellee, Solomon, of certain stocks originally to have been purchased by the appellant pursuant to the terms of the agreement between the parties. (2) Breach of contract by the appellee, Solomon, for failure to complete the agreement to purchase the appellant’s interest in the venture. (3) Negligence on the part of the appellee, Solomon, in allegedly and wrongfully paying monies due the appellant to Solomon’s agent, the appellee, Meyers.
No error is found in the action of the trial judge, because it is apparent from the record that the plaintiff had never parted with any money for the alleged purchase of the stock interest involved. Not having parted with any consideration, it was impossible for the money to have been converted, etc.
It is apparent that the plaintiff originally advanced funds for a transaction completely independent of the one sued upon, and no error has been made to appear in the action of the trial court, which is here under review. See: 7 Fla.Jur., Conversion, § 2; 7 Fla.Jur., Contracts, §§ 14, 40; Hardcastle v. Mobley, Fla.App.1962, 143 So.2d 715.
Affirmed.